DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2020 has been entered.
 
Allowable Subject Matter
Claims 1-17, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see pages 11-15, filed February 16, 2021, with respect to the prior art failing to disclose modifying a link that is connected to the node based on relative positions of the descendant nodes of the node, an object at a first endpoint of a connection is a source object and an object at a second endpoint of the connection is a target object, whereby a set of source objects and a set of target objects are defined, the visualization tool is configured for ordering the nodes with a minimal number of crossings between the links and a minimal length of each link, thereby optimizing an aspect of a spatial layout of the links, along with the modifying comprises splitting the link connected to the node into a plurality of links have been fully considered and are persuasive. These features, when considered as a whole, along with the other features of the independent claims are considered to be allowable.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982.  The examiner can normally be reached on Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/RICHARD L BOWEN/Primary Examiner, Art Unit 2165